Jackson, Chief Justice.
1. The writ of certiorari was not sued out in time, under the ruling in 60 Ga., 632. In that case, judgment was rendered on June 12th, and the petition was filed on September 12th. It was held too late, being not within three months, the three months expiring at 12 o’clock on the 11th of September. In this case, the verdict was returned on the 12th of October, 1880, and the petition filed on the 12th of January, 1881. The cases on the point are identical. That in the 60th Ga., controls this.
2. But it is said that the judgment was not signed on the verdict, in the case at bar, until the 13th of October. That does not alter the case. The certiorari is to correct *390the verdict, and from the verdict it carried this case to the superior court. Code, §4157 (j).
The judgment may not have been signed in a month. Shall the party have four months after trial to certiorari the case? We think not. But the statute is conclusive. It enacts, in Oode, §4157 (j), that “ When either party is dissatisfied with the verdict of a jury in any appeal case tried in the justice courts, such party may apply for and obtain a writ of certiorari,” etc. It is upon the verdict oii appeal from the j ustice of the peace thathe applies for the writ of certiorari, not upon the judgment of the justice of the peace or any other judgment. The writ was properly dismissed.
Judgment affirmed.